              Case 2:20-cv-00851-TSZ Document 178 Filed 08/31/21 Page 1 of 3




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6       INTERNATIONAL BUSINESS
         MACHINES CORPORATION,
 7
                                Plaintiff,
 8                                                           C20-851 TSZ
            v.
 9                                                           MINUTE ORDER
         ZILLOW GROUP, INC.; and ZILLOW,
10       INC.,

11                              Defendants.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
             (1)     By Minute Order entered January 19, 2021, docket no. 147, the Court
14   stayed proceedings relating to U.S. Patents Nos. 7,067,443 (the “’443 Patent”), 7,072,849
     (the “’849 Patent”), and 8,315,904 (the “’904 Patent”) pending resolution of certain inter
15   partes review (“IPR”) petitions before the U.S. Patent and Trademark Office’s Patent
     Trial and Appeal Board (“PTAB”). The PTAB has instituted inter partes review as to the
16   ’443 and ’904 Patents, and this matter remains stayed as to those two patents. See Exs. A
     & B to Defs.’ Notice (docket nos. 159-1 & 159-2). The PTAB has declined, however, to
17   institute inter partes review as to the ’849 Patent, see Exs. A & B to Pl.’s Notice (docket
     nos. 160-1 & 160-2); see also Ex. A to Pl.’s Notice (docket no. 169-1), and the partial
18   stay of this matter is LIFTED as to the ’849 Patent. 1

19
     1
20  The ’443 and ’849 Patents are the subjects of litigation in the Southern District of New York
   between Chewy, Inc. and International Business Machines Corporation (“IBM”). See Compl. &
21 Am. Answer & Am. Countercls. (docket nos. 1 & 41, S.D.N.Y. Case No. 1:21-cv-1319-JSR).
   The New York matter also concerns U.S. Patent No. 9,569,414 (the “’414 Patent”), see id.,
   which is one of five patents-in-suit in another (currently stayed) case pending in this district, Int’l
22 Bus. Machs. Corp. v. Zillow Group, Inc., et al., W.D. Wash. Case No. C20-1130 TSZ. In the

23

     MINUTE ORDER - 1
              Case 2:20-cv-00851-TSZ Document 178 Filed 08/31/21 Page 2 of 3




 1           (2)     By Order entered July 15, 2021, docket no. 171, the Court granted in part
     and denied in part defendants’ motion for judgment on the pleadings, ruling that
 2   defendants are entitled to judgment on the pleadings in their favor as to plaintiff’s claims
     of infringement relating to U.S. Patents No. 7,187,389 (the “’389 Patent”) and 9,158,789
 3   (the “’789 Patent”). The parties have submitted a Joint Status Report, docket no. 173, in
     which they indicate agreement that the Court should enter partial judgment pursuant to
 4   Federal Rule of Civil Procedure 54(b). Whether an order confers appellate jurisdiction
     pursuant to Rule 54(b) is a question of Federal Circuit law. See iLOR, LLC v. Google,
 5   Inc., 550 F.3d 1067, 1072 (Fed. Cir. 2008). Under Federal Circuit jurisprudence, the bare
     recitation of “no just reason for delay” is insufficient to certify a matter for immediate
 6   appeal. Id. In deciding whether to enter “a final judgment as to one or more, but fewer
     than all, claims” in an action, Fed. R. Civ. P. 54(b), the Court must weigh various factors,
 7   including the need for an immediate appeal, the policy against piecemeal review, and the
     separateness of the resolved and remaining claims. See Spraytex, Inc. v. DJS&T, 96 F.3d
 8   1377, 1382 (Fed. Cir. 1996); see also Intell. Ventures I LLC v. Cap. One Fin. Corp., 850
     F.3d 1332, 1336 (Fed. Cir 2017) (considering “the relationship between the adjudicated
 9   and unadjudicated claims”). In this case, these considerations support entry of a partial
     judgment. The Court’s invalidation of the ’389 and ’789 Patents because they are not
10   directed to eligible subject matter was a ruling on a matter of law and would have ripened
     into a final judgment had the patents been asserted in separate lawsuits. Moreover, as
11   reflected in the parties’ Joint Status Report, docket no. 173, the ’389 and ’789 Patents are
     “in substance . . . so different [from the rest of IBM’s asserted patents] that the risk of
12   overlap and relatedness is small,” see Smart Sys. Innovations, LLC v. Chi. Transit Auth.,
     No. 14 C 08053, 2015 WL 12826473, at *2 (N.D. Ill. Nov. 10, 2015) (emphasis in
13   original), and the Federal Circuit is unlikely to be required to decide the same issues
     twice. Finally, given the nascent stage of the proceedings concerning the other patents-
14   in-suit, as to two of which the matter is stayed, immediate review offers a “solid chance
     that the appeal will be decided before the remaining claims go to trial,” see id., and that
15   the Court might know in advance of any trial whether the ’389 Patent or the ’789 Patent
     should be part of that process. For the foregoing reasons, the Court certifies that “no just
16   reason for delay” exists, Fed. R. Civ. P. 54(b), and the Clerk is DIRECTED to enter
     partial judgment consistent with the Order dated July 14, 2021, docket no. 171, in favor
17

18 New York action, a motion challenging the validity of the ’443 and ’414 Patents pursuant to
     35 U.S.C. § 101 and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014), was recently denied.
19   See Order (docket no. 66, S.D.N.Y. Case No. 1:21-cv-1319-JSR). The ’849 Patent was not
     similarly attacked under § 101 in the New York litigation, see id., and in the parties’ Joint Status
20   Report in this case, defendants do not propose to file a § 101 motion concerning the ’849 Patent,
     see Joint Status Report at § II.C (docket no. 173). The New York Court has set a telephonic
     claim construction hearing for September 17, 2021, which will involve all patents-in-suit in that
21
     litigation, including the ’443, ’849, and ’414 Patents. See Ex. A to Defs.’ Notice (docket
     no. 177); see also Ex. A to Defs.’ Notice (docket no. 174) (Joint Claim Terms Chart filed in
22   S.D.N.Y. Case No. 1:21-cv-1319-JSR).

23

     MINUTE ORDER - 2
            Case 2:20-cv-00851-TSZ Document 178 Filed 08/31/21 Page 3 of 3




 1 of defendants Zillow Group, Inc. and Zillow, Inc. and against plaintiff IBM with regard
   to the ’389 and ’789 Patents.
 2
           (3)     Having reviewed the parties’ Joint Status Report, docket no. 173, the Court
 3 DECLINES defendants’ requests to (i) sever and/or stay the claims relating to U.S. Patent
   No. 7,631,346 (the “’346 Patent”), (ii) permit another round of preliminary motion
 4 practice concerning U.S. Patent No. 9,245,183 (the “’183 Patent”), and/or (iii) consider
   an obviousness-type double-patenting challenge to the ’849 Patent in advance of claim
 5 construction. To summarize, of the seven patents-in-suit, two remain stayed (the ’443
   and ’904 Patents), two have been declared invalid (the ’389 and ’789 Patents), and three
 6 will now proceed to the next phase of litigation (the ’849, ’346, and ’183 Patents). The
   parties shall file another Joint Status Report within fourteen (14) days of the date of this
 7 Minute Order setting forth a proposed trial date and related deadlines, as well as any
   scheduling conflicts that the parties, counsel, and/or witnesses might have.
 8
           (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 9 record.
           Dated this 30th day of August, 2021.
10

11                                                   Ravi Subramanian
                                                     Clerk
12
                                                     s/Gail Glass
13                                                   Deputy Clerk

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
